     Case 2:20-cv-05907-AS Document 1 Filed 07/01/20 Page 1 of 7 Page ID #:1




 1        CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
 2        Russell Handy, Esq., SBN 195058
          Dennis Price, Esq., SBN 279082
 3        Amanda Seabock, Esq., SBN 289900
          Mail: 8033 Linda Vista Road, Suite 200
 4        San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
 5        amandas@potterhandy.com
 6        Attorneys for Plaintiff
 7
 8
                                  UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11        Luis Marquez,                            Case No.

12                  Plaintiff,
                                                   Complaint For Damages And
13          v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
14        Zydus LLC, a California Limited          Act; Unruh Civil Rights Act
          Liability Company; and Does 1-10,
15
                    Defendants.
16
17
              Plaintiff Luis Marquez complains of Zydus LLC, a California Limited
18
        Liability Company; and Does 1-10 (“Defendants”), and alleges as follows:
19
20
          PARTIES:
21
          1. Plaintiff is a California resident with physical disabilities. He is a
22
        paraplegic who cannot walk and who uses a wheelchair for mobility.
23
          2. Defendant Zydus LLC owned the real property located at or about
24
        13363 Telegraph Rd., Whittier, California, in May 2020.
25
          3. Defendant Zydus LLC owns the real property located at or about 13363
26
        Telegraph Rd., Whittier, California, currently.
27
          4. Defendant Zydus LLC owned Kwik Serve located at or about 13363
28


                                               1

        Complaint
     Case 2:20-cv-05907-AS Document 1 Filed 07/01/20 Page 2 of 7 Page ID #:2




 1      Telegraph Rd., Whittier, California, in May 2020.
 2        5. Defendant Zydus LLC owns Kwik Serve (“Gas Station”) located at or
 3      about 13363 Telegraph Rd., Whittier, California, currently.
 4        6. Plaintiff does not know the true names of Defendants, their business
 5      capacities, their ownership connection to the property and business, or their
 6      relative responsibilities in causing the access violations herein complained of,
 7      and alleges a joint venture and common enterprise by all such Defendants.
 8      Plaintiff is informed and believes that each of the Defendants herein,
 9      including Does 1 through 10, inclusive, is responsible in some capacity for the
10      events herein alleged, or is a necessary party for obtaining appropriate relief.
11      Plaintiff will seek leave to amend when the true names, capacities,
12      connections, and responsibilities of the Defendants and Does 1 through 10,
13      inclusive, are ascertained.
14
15        JURISDICTION & VENUE:
16        7. The Court has subject matter jurisdiction over the action pursuant to 28
17      U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18      Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19        8. Pursuant to supplemental jurisdiction, an attendant and related cause
20      of action, arising from the same nucleus of operative facts and arising out of
21      the same transactions, is also brought under California’s Unruh Civil Rights
22      Act, which act expressly incorporates the Americans with Disabilities Act.
23        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24      founded on the fact that the real property which is the subject of this action is
25      located in this district and that Plaintiff's cause of action arose in this district.
26
27        FACTUAL ALLEGATIONS:
28        10. Plaintiff went to the Gas Station in May 2020 with the intention to avail


                                                  2

        Complaint
     Case 2:20-cv-05907-AS Document 1 Filed 07/01/20 Page 3 of 7 Page ID #:3




 1      himself of its goods or services and to assess the business for compliance with
 2      the disability access laws.
 3        11. The Gas Station is a facility open to the public, a place of public
 4      accommodation, and a business establishment.
 5        12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 6      to provide wheelchair accessible sales counters inside the Gas Station store in
 7      conformance with the ADA Standards as it relates to wheelchair users like the
 8      plaintiff.
 9        13. On information and belief, the defendants currently fail to provide
10      wheelchair accessible sales counters inside the Gas Station store.
11        14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
12      personally encountered these barriers.
13        15. As a wheelchair user, the plaintiff benefits from and is entitled to use
14      wheelchair accessible facilities. By failing to provide accessible facilities, the
15      defendants denied the plaintiff full and equal access.
16        16. The failure to provide accessible facilities created difficulty and
17      discomfort for the Plaintiff.
18        17. The defendants have failed to maintain in working and useable
19      conditions those features required to provide ready access to persons with
20      disabilities.
21        18. The barriers identified above are easily removed without much
22      difficulty or expense. They are the types of barriers identified by the
23      Department of Justice as presumably readily achievable to remove and, in fact,
24      these barriers are readily achievable to remove. Moreover, there are numerous
25      alternative accommodations that could be made to provide a greater level of
26      access if complete removal were not achievable.
27        19. Plaintiff will return to the Gas Station to avail himself of its goods or
28      services and to determine compliance with the disability access laws once it is


                                                3

        Complaint
     Case 2:20-cv-05907-AS Document 1 Filed 07/01/20 Page 4 of 7 Page ID #:4




 1      represented to him that the Gas Station and its facilities are accessible.
 2      Plaintiff is currently deterred from doing so because of his knowledge of the
 3      existing barriers and his uncertainty about the existence of yet other barriers
 4      on the site. If the barriers are not removed, the plaintiff will face unlawful and
 5      discriminatory barriers again.
 6        20. Given the obvious and blatant nature of the barriers and violations
 7      alleged herein, the plaintiff alleges, on information and belief, that there are
 8      other violations and barriers on the site that relate to his disability. Plaintiff will
 9      amend the complaint, to provide proper notice regarding the scope of this
10      lawsuit, once he conducts a site inspection. However, please be on notice that
11      the plaintiff seeks to have all barriers related to his disability remedied. See
12      Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
13      encounters one barrier at a site, he can sue to have all barriers that relate to his
14      disability removed regardless of whether he personally encountered them).
15
16      I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17      WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18      Defendants.) (42 U.S.C. section 12101, et seq.)
19        21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20      again herein, the allegations contained in all prior paragraphs of this
21      complaint.
22        22. Under the ADA, it is an act of discrimination to fail to ensure that the
23      privileges, advantages, accommodations, facilities, goods and services of any
24      place of public accommodation is offered on a full and equal basis by anyone
25      who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
26      § 12182(a). Discrimination is defined, inter alia, as follows:
27                a. A failure to make reasonable modifications in policies, practices,
28                   or procedures, when such modifications are necessary to afford


                                                  4

        Complaint
     Case 2:20-cv-05907-AS Document 1 Filed 07/01/20 Page 5 of 7 Page ID #:5




 1                   goods,    services,    facilities,   privileges,      advantages,   or
 2                   accommodations to individuals with disabilities, unless the
 3                   accommodation would work a fundamental alteration of those
 4                   services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5               b. A failure to remove architectural barriers where such removal is
 6                   readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7                   defined by reference to the ADA Standards.
 8               c. A failure to make alterations in such a manner that, to the
 9                   maximum extent feasible, the altered portions of the facility are
10                   readily accessible to and usable by individuals with disabilities,
11                   including individuals who use wheelchairs or to ensure that, to the
12                   maximum extent feasible, the path of travel to the altered area and
13                   the bathrooms, telephones, and drinking fountains serving the
14                   altered area, are readily accessible to and usable by individuals
15                   with disabilities. 42 U.S.C. § 12183(a)(2).
16        23. When a business provides facilities such as sales or transaction counters,
17      it must provide accessible sales or transaction counters.
18        24. Here, accessible sales counters have not been provided in conformance
19      with the ADA Standards.
20        25. The Safe Harbor provisions of the 2010 Standards are not applicable
21      here because the conditions challenged in this lawsuit do not comply with the
22      1991 Standards.
23        26. A public accommodation must maintain in operable working condition
24      those features of its facilities and equipment that are required to be readily
25      accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26        27. Here, the failure to ensure that the accessible facilities were available
27      and ready to be used by the plaintiff is a violation of the law.
28


                                                 5

        Complaint
     Case 2:20-cv-05907-AS Document 1 Filed 07/01/20 Page 6 of 7 Page ID #:6




 1      II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2      RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3      Code § 51-53.)
 4         28. Plaintiff repleads and incorporates by reference, as if fully set forth
 5      again herein, the allegations contained in all prior paragraphs of this
 6      complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7      that persons with disabilities are entitled to full and equal accommodations,
 8      advantages, facilities, privileges, or services in all business establishment of
 9      every kind whatsoever within the jurisdiction of the State of California. Cal.
10      Civ. Code §51(b).
11         29. The Unruh Act provides that a violation of the ADA is a violation of the
12      Unruh Act. Cal. Civ. Code, § 51(f).
13         30. Defendants’ acts and omissions, as herein alleged, have violated the
14      Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15      rights to full and equal use of the accommodations, advantages, facilities,
16      privileges, or services offered.
17         31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18      discomfort or embarrassment for the plaintiff, the defendants are also each
19      responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20      (c).)
21
22                PRAYER:
23                Wherefore, Plaintiff prays that this Court award damages and provide
24      relief as follows:
25              1. For injunctive relief, compelling Defendants to comply with the
26      Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27      plaintiff is not invoking section 55 of the California Civil Code and is not
28      seeking injunctive relief under the Disabled Persons Act at all.


                                                 6

        Complaint
     Case 2:20-cv-05907-AS Document 1 Filed 07/01/20 Page 7 of 7 Page ID #:7




 1         2. Damages under the Unruh Civil Rights Act, which provides for actual
 2      damages and a statutory minimum of $4,000 for each offense.
 3         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4      to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
 6
        Dated: June 25, 2020            CENTER FOR DISABILITY ACCESS
 7
 8
                                        By:
 9
                                        ________________________
10
                                               Russell Handy, Esq.
11                                             Attorney for plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              7

        Complaint
